Citation Nr: 0024045	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased original (compensable) rating 
for the residuals of a right ankle fracture.

2.  Entitlement to an increased original (compensable) rating 
for the residuals of frostbite of the feet prior to January 
12, 1998.

3.  Entitlement to an increased original (compensable) rating 
for the residuals of frostbite of the right foot after 
January 12, 1998.

4.  Entitlement to an increased original (compensable) rating 
for the residuals of frostbite of the left foot after January 
12, 1998.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from April 1960 to June 
1963 and from October 1963 to October 1966.  The veteran also 
had over 9 years of National Guard or Military Reserve 
service, including from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that effective January 12, 1998, the 
regulations applicable to the residuals of frozen feet were 
revised with an annotation stating each affected part should 
be evaluated separately.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2000).  The record indicates the RO considered the 
matter under both versions of the regulation in the March 
1999 statement of the case.  Therefore, the Board finds the 
issues listed on the title page of this decision are properly 
developed for appellate review.


REMAND

Initially, the Board notes that the veteran's claims for 
higher evaluations are found to be well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The United States Court of Appeals for Veterans 
Claims (Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The medical evidence of record includes reports of VA 
examinations in January 1998 and February 1999.  It was noted 
the veteran's claims file was not available for review in 
conjunction with the examinations.  The veteran reported a 
history of ankle instability and daily pain which he rated as 
8 out 10.  He attributed part of his ankle pain to a broken 
surgical screw which had been shown by x-ray examination.  
The Board notes the February 1999 examiner reported a 
reduction in range of motion; however, the examination 
reports of record do not adequately address the veteran's 
complaints of pain and dysfunction.  Therefore, additional 
development is required for an adequate determination of the 
issues on appeal.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board also notes that VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4., has been revised with 
respect to the regulations applicable to cold related 
injuries.  This change became effective January 12, 1998.  62 
Fed. Reg. 65207 (Dec. 11, 1997) (codified at 38 C.F.R. 
§ 4.104).  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

During VA examination in January 1998 the veteran reported 
his feet were cold, scaly, and peeled, and that he 
experienced pain which he rated as 8 out of 10 aggravated by 
cold, damp weather.  The diagnoses included "S/P frostbite 
bilateral feet; residuals peripheral vascular disease, pain, 
dermatitis."  A November 1998 addendum to the examination 
report stated peripheral vascular disease as used in the 
veteran's diagnosis was referable to Raynaud's Phenomena.  A 
February 1999 examination included diagnoses of cold exposure 
of the lower extremities and normal Doppler arterial study of 
the lower extremities.

Although the medical evidence of record includes diagnoses of 
status post frostbite and cold exposure of the lower 
extremities, the examination reports do not clearly identify 
which of the veteran's complaints are demonstrated upon 
objective observation.  The examiners also stated the 
veteran's claims file was not available for review in 
conjunction with the examinations.  In addition, the Board 
notes the November 1998 medical opinion does not indicate if 
the veteran's Raynaud's Phenomena, which is a disorder 
defined as often precipitated by cold exposure, was a 
residual of his frostbite injury.  See Stedman's Medical 
Dictionary 1346 (26th edition 1995).  

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his right ankle disorder and 
the residuals of frostbite of the feet, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected right ankle disorder.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination and range of motion studies.  
If limitation of motion is found the 
examiner should describe the disorder in 
terms such as slight, moderate, or 
marked.

The examiner also should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of those symptoms.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected residuals of frost bite 
of the feet.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is requested to comment, as 
to each foot, upon the manifestation of 
symptomatology, such as evidence of pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis and x-ray abnormalities.  
The examiner should distinguish any 
present symptoms found to be unrelated to 
the veteran's service-connected frostbite 
injury from the service-related 
disability.  A complete rationale for the 
opinions given should be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are responsive to 
and in compliance with the directives of 
this remand and, if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




